DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on 6/4/2021 is acknowledged.  
3.	Claims 1-4, 6, 9-12, 20-25 and 27 have been cancelled.
4.	Claims 5, 7, 8, 13-19, 26 and 28-30 are pending in this application.
5.	Claims 14-17, 19 and 30 remain withdrawn from consideration as being not read on either the elected species or the non-elected species found in the prior art.  Furthermore, as stated in the previous office action, for the purpose of compact prosecution, claims 13 and 28 are examined in the current office action. 
6.	Applicant elected without traverse of a peptide having the sequence PNFTQHVREQSLV (SEQ ID NO: 4) as species of an agent to be administered; albumin binding peptide as species of the molecular entity that increases plasma half-life; type 2 diabetes as species of condition to be treated; and injection recited in instant claim 18 as species of route of administering the agent from claims 14-19 in the reply filed on 4/19/2021.  The Examiner telephoned Applicant’s representative, Janet M. MacLeod, on 4/22/2021 for clarification and discussion on the species election for an agent to be administered.  After further discussion, it is determined that an agent consisting of a peptide consisting of the amino acid sequence of SEQ ID NO: 4 linked to an albumin binding peptide as the elected species of an agent to be administered.  
Restriction requirement was deemed proper and made FINAL in the previous office action.  The instant claims 5, 7, 8, 13-19, 26 and 28-30 are drawn to a method of treating diabetes or obesity in a subject in need thereof comprising administering to the 

Withdrawn Objections 
7.	Objection to the specification is hereby withdrawn in view of Applicant's amendment to the specification.
8.	Objection to claim 5 is hereby withdrawn in view of Applicant's amendment to the claim.
Maintained Rejections
Claim Rejections - 35 U.S.C. § 102(a)(1)
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 5, 7, 8, 13, 18, 26 and 28 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greene et al (US 2005/0026838 A1, filed with IDS). 
The instant claims 5, 7, 8, 13, 18, 26 and 28 are drawn to a method of treating diabetes or obesity in a subject in need thereof comprising administering to the subject an agent comprising a peptide linked to a molecular entity that increases the plasma-half-life of the peptide, wherein the peptide consists of the sequence X1-X2-F-X3-X4-X5-V-X6-X7-Q-X8-X9-X10 (SEQ ID NO: 1), wherein F is a phenylalanine, V is a valine, Q is glutamine, X1 is the amino acid P or V, X2 is the amino acid N or D, X3 is the amino acid T, N or R, X4 is the amino acid Q or I, X5 is the amino acid H or Y, X6 is the amino acid R or E, X7 is the amino acid E, D or N, X8 is the amino acid S, G or T, X9 is the amino acid L, A or R, and X10 is the amino acid V, M or A effective to treat diabetes or obesity in the subject.  
Greene et al, throughout the patent, teach human fibroblast growth factor 13 (hFGF-13) with the amino acid sequence of SEQ ID NO: 2; and methods of using hFGF-13 for diagnosing and treating disorders related to it, for example, Abstract; Figures 1 and 2; page 1, paragraph [0002]; page 3, paragraphs [0024], [0028] and in vivo, for example, page 42, paragraph [0340] to page 44, paragraph [0349]; and page 74, Example 10.  The Pegylated hFGF-13 and/or the fusion protein comprising hFGF-13 and albumin in Greene et al meets the limitations of the agent recited in instant claims 5, 7, 8 and 13.  And in the broadest reasonable interpretation, the amino acids other than the amino acids 31-43 of SEQ ID NO: 2 of hFGF-13 in the Pegylated hFGF-13 and/or the fusion protein comprising hFGF-13 and albumin in Greene et al is the linker recited in instant claim 28.  Greene et al also teach a method of treating diabetic ulcers in a mouse model of human type II diabetes, comprising topically administering to the subject hFGF-13 at a dose ranging from 4 mg to 500 mg per wound per day for 8 days, for example, pages 99-100, paragraphs [0927]-[0934].  With regards to treating diabetes, the instant specification discloses that “As used herein, "treating" a diabetes means that one or more symptoms of the disease, such as the diabetes itself, or a resultant symptom of the diabetes such as blindness, heart damage, lower limb ischemia or other parameters by which the disease is characterized, are reduced, ameliorated, inhibited, placed in a state of remission, or maintained in a state of remission. In an embodiment, the method inhibits further development of the diabetes. In an embodiment, the method inhibits further development of a pathology that results from the diabetes.” (see page 7, paragraph [0043] of instant specification).  Therefore, 
Since the reference teaches all the limitations of instant claims 5, 7, 8, 13, 18, 26 and 28; the reference anticipates instant claims 5, 7, 8, 13, 18, 26 and 28.
Response to Applicant's Arguments
11.	Applicant argues that "As the Examiner has noted, the hFGF-13 of SEQ ID NO: 2 in Greene et al. comprises the amino acid sequence PNFNQYVRDQGAM (amino acids 31-43 of SEQ ID NO: 2). The hFGF of SEQ ID NO: 2 of Greene et al. contains 216 amino acids. In contrast, the peptides used in the presently claimed methods "consist of' 13 amino acids. The transitional phrase "consisting of' excludes any element, step, or ingredient not specified in the claim. When the phrase "consists of' appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with 'consisting of is closed to unrecited elements." M.P.E.P. 2111.03. Accordingly, the 216 amino acid protein of Greene et al. cannot "read on" the 13-mer peptides of the present claims, as the Examiner has alleged."; "In the Statement of Reasons for Allowance in the parent application, U.S. Application Serial Number 15/579,988, the Examiner has acknowledged that methods using the peptides "consisting of' the present 13-mers are novel and unobvious over Greene et al., as there is no teaching, motivation, or other type of suggestion to alter the hFGF of SEQ ID NO:2 of Greene et al. and arrive at the recited peptides."; and "With respect to claim 28, the Examiner has alleged that the other amino acids of the 216 amino acid protein of Greene et al. is the linker in claim 28. Applicant respectfully disagrees. One of skill in the art at the time of filing of the present application would understand that peptide linkers have average lengths of 10 ± 5.8 residues. See, e.g., Chen et al., (2013) Adv Drug Deliv Rev 65: 1357-1369, a copy of which is submitted herewith, at the paragraph bridging pages 2 and 3, and at Table 1. 
12.	Applicant's arguments have been fully considered but have not been found persuasive.  
In response to Applicant's arguments about instant claimed peptide and the transitional phrase "consisting of' recited in instant claim 5, the Examiner understands that instant claim 5 recites a peptide consisting of the amino acid sequence of instant SEQ ID NO: 1.  However, the Examiner would like to point out instant claim 5 recites "an agent comprising a peptide linked to a molecular entity that increases the plasma-half-life of the peptide".  And according to MPEP § 2111.03, "The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps".  In the instant case, the Pegylated hFGF-13 and/or the fusion protein comprising hFGF-13 and albumin in Greene et al meets all the structural limitations of instant claimed agent, because the Pegylated hFGF-13 and/or the fusion protein comprising hFGF-13 and albumin in Greene et al is an agent comprising a peptide consisting of the amino acid sequence PNFNQYVRDQGAM (amino acids 31-43 of SEQ ID NO: 2, which reads on the peptide consisting of the amino acid sequence of instant SEQ ID NO: 1, 2 or 3) linked to a molecular entity that increases the plasma-half-life of the peptide (PEG recited in instant claim 13 or albumin).  
In response to Applicant's arguments about the statement of reasons for allowance in the parent application No. 15/579,988 (currently granted US patent 10456442 B2), the Examiner would like to point out that claim 1 of US patent 10456442 a peptide consisting of the sequence X1-X2-F-X3-X4-X5-V-X6-X7-Q-X8-X9-X10.  The peptide recited in claim 1 of US patent 10456442 B2 excludes any element, step, or ingredient not specified in the claim.  On the other hand, as stated above, the agent recited in instant claim 5 is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.
In response to Applicant's arguments about the linker recited in instant claim 28, the Examiner understands that the Chen et al reference cited by Applicant discloses some examples of peptide linker.  However, one of skill in the art would understand that the examples disclosed in Chen et al are not a definition of linker, and linker is not limited to those disclosed in Chen et al.  In the instant case, with regards to the term "linker" recited in instant claim 28, first, the instant specifications fails to define it.  Second, based on the Definition of Linker by Google document (enclosed page 1, from https://www.google.com, accessed 6/7/2021) and the Definition of Link by Merriam-Webster document (from https://www.merriam-webster.com/dictionary/link, enclosed pages 1-5, accessed 6/7/2021), linker is a thing which links other things or is a connecting structure.  Therefore, in the instant case, in the broadest reasonable interpretation, the amino acids other than the amino acids 31-43 of SEQ ID NO: 2 of hFGF-13 in the Pegylated hFGF-13 and/or the fusion protein comprising hFGF-13 and albumin in Greene et al is the linker recited in instant claim 28.
Taken all these together, the rejection is deemed proper and is hereby maintained.
The Definition of Linker by Google document and the Definition of Link by Merriam-Webster document are cited only for the purpose of rebutting Applicant's arguments, therefore, they are not cited as prior art references.

	Claim Rejections - 35 U.S.C. § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 5, 7, 8, 13, 18, 26, 28 and 29 remain rejected under 35 U.S.C. 103 as being unpatentable over Greene et al (US 2005/0026838 A1, filed with IDS) in view of Jacobs (US 2013/0316952 A1, cited and enclosed in the previous office action). 
The instant claims 5, 7, 8, 13, 18, 26, 28 and 29 are drawn to a method of treating diabetes or obesity in a subject in need thereof comprising administering to the subject an agent comprising a peptide linked to a molecular entity that increases the plasma-half-life of the peptide, wherein the peptide consists of the sequence X1-X2-F-X3-X4-X5-V-X6-X7-Q-X8-X9-X10 (SEQ ID NO: 1), wherein F is a phenylalanine, V is a valine, Q is glutamine, X1 is the amino acid P or V, X2 is the amino acid N or D, X3 is the amino acid T, N or R, X4 is the amino acid Q or I, X5 is the amino acid H or Y, X6 is the amino acid R or E, X7 is the amino acid E, D or N, X8 is the amino acid S, G or T, X9 is the amino acid L, A or R, and X10 is the amino acid V, M or A effective to treat diabetes or obesity in the subject.  
Greene et al, throughout the patent, teach human fibroblast growth factor 13 (hFGF-13) with the amino acid sequence of SEQ ID NO: 2; and methods of using hFGF-13 for diagnosing and treating disorders related to it, for example, Abstract; Figures 1 and 2; page 1, paragraph [0002]; page 3, paragraphs [0024], [0028] and [0031]; and pages 108-109, SEQ ID NO: 2.  The hFGF-13 of SEQ ID NO: 2 in Greene et al comprises the amino acid sequence PNFNQYVRDQGAM (amino acids 31-43 of SEQ ID NO: 2, which reads on the peptide consisting of the amino acid sequence of instant SEQ ID NO: 1, 2 or 3).  Greene et al further teach modifying hFGF-13 by either PEGylation or fusing to albumin to increase the circulating time of hFGF-13 in vivo, for example, page 42, paragraph [0340] to page 44, paragraph [0349]; and page 74, 
The difference between the reference and instant claims 5, 7, 8, 13, 18, 26, 28 and 29 is that the reference does not explicitly teach the limitation of instant claim 29.
However, Jacobs, throughout the patent, teaches that in addition to PEG and albumin taught in Greene et al, albumin binding domain/peptide can be used to increase the serum half-life of therapeutical molecules; and fusion protein comprising such albumin binding domain/peptide, for example, Abstract; page 1, paragraph [0002] to page 2, paragraph [0009]; and page 2, paragraph [0016].
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Greene et al and Jacobs to develop a method of treating type II diabetes in a subject in need thereof, wherein the method comprises administering to 
One of ordinary skilled in the art would have been motivated to combine the teachings of Greene et al and Jacobs to develop a method of treating type II diabetes in a subject in need thereof, wherein the method comprises administering to the subject an effective amount of a fusion protein comprising hFGF-13 and albumin binding domain/peptide via injection or topical application, because Jacobs, throughout the patent, teaches that in addition to PEG and albumin taught in Greene et al, albumin binding domain/peptide can be used to increase the serum half-life of therapeutical molecules; and fusion protein comprising such albumin binding domain/peptide.  The method developed from the combined teachings of Greene et al and Jacobs is a simple substitution of one known element for another to obtain predictable results (see MPEP § 2143).
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Greene et al and Jacobs to develop a method of treating type II diabetes in a subject in need thereof, wherein the method comprises administering to the subject an effective amount of a fusion protein comprising hFGF-13 and albumin binding domain/peptide via injection or topical application.

Response to Applicant's Arguments
16.	Applicant argues that "For all of the reasons set forth above, Greene et al. fail to teach the limitations of claims 5, 7, 8, 13, 18, 26, and 28. Jacobs fails to ameliorate the 
17.	Applicant's arguments have been fully considered but have not been found persuasive. 
	Applicant's arguments about the cited Greene et al reference above have been addressed in Section 12 above.  Furthermore, as stated in Section 15 above, Jacobs teaches that in addition to PEG and albumin taught in Greene et al, albumin binding domain/peptide can be used to increase the serum half-life of therapeutical molecules; and fusion protein comprising such albumin binding domain/peptide.  Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Greene et al and Jacobs to develop a method of treating type II diabetes in a subject in need thereof, wherein the method comprises administering to the subject an effective amount of a fusion protein comprising hFGF-13 and albumin binding domain/peptide via injection or topical application.  The combined teachings of Greene et al and Jacobs achieves the subject matter of instant claim 29.
	Taken all these together, the rejection is deemed proper and is hereby maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658